DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5, 8-14, and 16-23 of U.S. Patent No. 10,872,426 B2 (patent 426). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the present application is slightly broader than claim 1 of patent 426.
4.	The following table shows the correspondence between claims of the present application with claims of patent 426.
Claims of present application
1
2
3
4
5
6
7
8
9
Claims of patent 426
1
2
3
4
5
8
9
10
11


10
11
12
13
14
15
16
17
18
19
20
12
13
14
16
17
18
19
20
21
22
23


5.	The following table shows correspondence between the limitations of claim 1 of present application with the limitations of claim 1 of patent 426.

Claim 1 of present application 
Claims 1 of patent 426
1. A method comprising: capturing an initial sample image using an application executing on a mobile device, wherein the initial sample image includes at least the following visible areas: 
1. A method comprising: capturing an initial material sample image using an application executing on a mobile device, wherein the initial material sample image includes at least the following visible areas: 
a sample area, and a capture guide area including a capture guide and an alignment indicator included as part of the capture guide; 
a sample material area, and a capture guide area including a capture guide and a first alignment indicator included on the capture guide; 

determining a first location of the initial material sample image where the first alignment indicator has been captured in the initial material sample image; 
identifying the alignment indicator in the initial sample image;
storing a first matched alignment indicator pair, wherein the first matched alignment indicator pair associates the first alignment indicator with a first position;
based on the identified alignment indicator, transforming the initial sample image to obtain an alignment corrected sample image;
transforming the initial material sample image, based on the first matched alignment indicator pair, to render an alignment corrected material sample image;
in the alignment corrected sample image, identifying a sample swatch area, wherein the sample swatch area includes at least one instance of a pattern found in the initial sample image;
identifying, from the alignment corrected material sample image, a sample material swatch area, wherein the sample material swatch area includes at least one instance of a pattern found in the initial material sample image;
and storing on the mobile device the sample swatch area and the initial sample image.
and storing on the mobile device the sample material swatch area and the initial material sample image.





6.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,113,826 B2 (patent 826). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the present application is slightly broader than claim 1 of patent 826.
7.	The following table shows the correspondence between claims of the present application with claims of patent 826.
Claims of present application
1
Claims of patent 826
1



8.	The following table shows correspondence between the limitations of claim 1 of present application with the limitations of claim 1 of patent 826.

Claim 1 of present application 
Claims 1 of patent 826

1. A method comprising: capturing an initial sample image using an application executing on a mobile device, wherein the initial sample image includes at least the following visible areas: 
1. A method comprising: capturing an initial material sample image using an application executing on a mobile device, wherein the initial material sample image includes at least the following visible areas: 
a sample area, and a capture guide area including a capture guide and an alignment indicator included as part of the capture guide; 
a sample material area, and a capture guide area including a capture guide and a set of alignment indicators included on the capture guide of at least three alignment indicators; 
identifying the alignment indicator in the initial sample image; based on the identified alignment indicator, transforming the initial sample image to obtain an alignment corrected sample image; 
identifying positions for the set of alignment indicators from the captured initial material sample image; overlaying the positions for the set of alignment indicators with a set of application provided alignment indicators that indicate where in the captured initial material sample image the set of alignment indicators are found; 

in response to identifying the positions for the set of alignment indicators, transforming the initial material sample image, based upon a bounded polygon formed using the set of application provided alignment indicators, to render an alignment corrected material sample image; 
in the alignment corrected sample image, identifying a sample swatch area, wherein the sample swatch area includes at least one instance of a pattern found in the initial sample image;
identifying, from the alignment corrected material sample image, a sample material swatch area, wherein the sample material swatch area includes at least one instance of a pattern found in the initial material sample image;
and storing on the mobile device the sample swatch area and the initial sample image.
and storing on the mobile device the sample material swatch area and the initial material sample image.





Allowable Subject Matter
9.	Claim 1-20 are allowed over cited references.
10.	The following is an examiner’s statement of reasons for allowance: Clam 1 recites the limitation based on the identified alignment indicator, transforming the initial sample image to obtain an alignment corrected sample image; in the alignment corrected sample image, identifying a sample swatch area, wherein the sample swatch area includes at least one instance of a pattern found in the initial sample image which is not disclosed in any of the cited references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONTACT

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993. The examiner can normally be reached Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK S CHEN/Primary Examiner, Art Unit 2611